 Case 3:17-cv-03201-N Document 384 Filed 04/09/19               Page 1 of 2 PageID 25249



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

FORD GLOBAL TECHNOLOGIES, LLC, §
                               §
        Plaintiff,             §
                               §
v.                             §                           Civil Action No. 3:17-CV-3201-N
                               §
NEW WORLD INTERNATIONAL, INC., §
et al.,                        §
                               §
        Defendants.            §

                                   FINAL JUDGMENT

       By separate Order of this same date, the Court granted and denied in part Ford Global

Technologies, LLC’s (“Ford”) motions for attorneys’ fees and costs and for injunctive relief,

and denied Defendants, New World International, Inc., Auto Lighthouse Plus, LLC, and

United Commerce Centers, Inc.’s motions for judgment as a matter of law and for new trial.

       It is ordered that Ford have judgment against Defendants, jointly and severally, for

(1) $493,057.00; (2) $75,000.00 in stipulated prejudgment interest; (3) $41,721.60 in

additional recovery; (4) $2,108,672.50 for Ford’s reasonable attorneys’ fees; and (5)

postjudgment interest at the rate of 2.41%, compounded annually from the date of this final

judgment until paid.

       The Court also enjoins New World International, Inc. and any subsidiaries, parent

corporations, and affiliates, together with their officers, agents, and employees, and all those

acting in active concert with them who have knowledge of this judgment, from continuing

to infringe the following Ford design patents for the remaining life of each patent: (1)


ORDER – PAGE 1
 Case 3:17-cv-03201-N Document 384 Filed 04/09/19            Page 2 of 2 PageID 25250



D510,551 (Mustang Hood); (2) D508,223 (Mustang Fender); (3) D582,065 (Mustang

Headlamp); and (4) D539,448 (Mustang Taillamp).

       Court costs are taxed against Defendants. All relief not expressly granted is denied.

This is a final judgment.



       Signed April 9, 2019.



                                                 _________________________________
                                                           David C. Godbey
                                                      United States District Judge




ORDER – PAGE 2
